Citation Nr: 0922613	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the severance of service connection for a seizure 
disorder was proper. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The Veteran had active service from December 2003 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The evidence does not show that the grant of service 
connection for a seizure disorder was clearly and 
unmistakable erroneous. 


CONCLUSION OF LAW

The criteria for severance of service connection for the 
Veteran's seizure disorder have not been met.  38 U.S.C.A. 
§§ 1110, 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating the claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating her claim.

The Veteran contends that the severance of service connection 
for her seizure disorder is improper.  She states that she 
never experienced a seizure until she went into active 
service, and that she continues to have the same chronic 
seizure disorder that began during service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Once service connection has been granted, it can be severed 
only where the evidence establishes that the grant is clearly 
and unmistakably erroneous (the burden being on the 
Government), and only where certain procedural safeguards 
have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 
487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  
Severance of service connection based on any standard less 
than that set forth in 38 C.F.R. 3.105(d) is erroneous as a 
matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; 
Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In Stallworth, the United States Court of Appeals for 
Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) 
contemplates consideration of evidence that post-dates the 
award of service connection and that VA is not limited to the 
law and the record that existed at the time of the original 
decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. 
App. 54, 59 (2007).  In fact, the Court noted that the 
regulation specifically allows a change in medical diagnosis 
to serve as a basis for severance.  Indeed, in Stallworth, 
the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 
(1997), reiterated that "[i]f the Court were to conclude that 
. . . a service-connection award can be terminated pursuant 
to § 3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id. at 488.  The Court 
in Stallworth further emphasized that "the severance decision 
focuses-not on whether the original decision was clearly 
erroneous-but on whether the current evidence established 
that service connection is clearly erroneous."  Id. (emphasis 
in original).

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error. It is the kind of 
error, of fact or of law, that, when called to the attention 
of reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would be manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  To warrant revision of a decision on the 
ground of clear and unmistakable error in a severance of 
service connection case, there must have been an error in the 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome, i.e., whether, based on 
the current evidence of record, a grant of service connection 
would be clearly and unmistakably erroneous.

The Veteran's DD 214 shows that she began active service on 
December 10, 2003.  Her service treatment records include the 
medical examination afforded her prior to entry into service.  
This examination was negative for a seizure disorder and 
normal in all relevant matters.  A Report of Medical History 
obtained at this time shows that the Veteran answered "no" to 
a history of dizziness or fainting spells.  

The initial manifestation of the seizure disorder was on 
January 17, 2003, when the Veteran apparently fainted after 
standing up from the push up position.  She was taken by 
ambulance for medical attention.  The assessment was mild 
dehydration.  

The second manifestation of the seizure disorder occurred in 
February 2003.  On this occasion, the Veteran passed out 
while sitting at a desk in a classroom.  She was again 
diagnosed with dehydration.  Subsequently, the Veteran began 
to experience occasional episodes of syncope and she was 
hospitalized for additional investigation of her condition in 
April 2003.  Records indicate that her syncopal episodes were 
accompanied by facial numbness, tingling, and shaking of her 
extremities. 

During the hospitalization, a magnetic resonance imaging 
(MRI) study of the brain revealed a venous angioma, as well 
as cerebellar tonsils that were low lying.  A magnetic 
resonance angiography (MRA) was unremarkable.  However, while 
the discharge summary notes that a small angioma was 
discovered on the MRI, it further notes that the neurologist 
did not believe it to be of consequence in this case.  On the 
other hand, a tilt table test was grossly positive with 
reproducible results.  The discharge diagnoses were 
vasopressor response/vasovagal syncope.  

The remainder of the service treatment records shows that the 
Veteran continued to experience syncopal episodes.  It should 
be noted that none of the service treatment records, 
including the records from the civilian doctors who examiner 
the Veteran, contain any history of syncopal episodes prior 
to service or otherwise state that her disability existed 
prior to service.  

The Veteran's DD 214 states that she was discharged in 
September 2004.  The reason for separation was listed as 
"Disability, Existed Prior to Service, PEB".  However, all 
attempts to obtain a copy of the Physical Evaluation Board 
report have been unsuccessful, and in January 2008 the RO 
made a formal finding that this report is unavailable.  

The post service medical records include the report of a VA 
examination conducted in November and December 2004.  The 
examiner reviewed the Veteran's claims folder and discussed 
her history in detail.  Currently, the Veteran had been 
episode free for a month and a half until the previous week, 
when she had facial numbness, tingling, and shaking followed 
by syncope.  She was not seeing anyone for her disability.  
She was not on any medication because she could not afford 
the medication.  Her previous medication had not prevented 
the episodes but made them less severe.  An MRI was normal.  
The diagnosis was seizure disorder, confirmed, while in the 
military.  The MRI in service which had showed the venous 
angioma of the left posterior parietal lobe as well as the 
low cerebellar tonsils was noted, but the examiner added that 
the current MRI was negative for the venous angioma as well 
as the other previous findings.  

Entitlement to service connection for a seizure disorder was 
established in a February 2005 rating decision.  A 40 percent 
evaluation was assigned to this disability.  

A proposal to sever service connection due to clear and 
unmistakable error was issued in November 2006.  After the 
Veteran was provided with proper notice, a February 2007 
rating decision was issued that severed service connection, 
effective from May 2007.  

In severing service connection, the decisions cited 38 C.F.R. 
§ 3.303(c), which states in relevant part that there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  Consequently with notation or 
discovery during service of such residual conditions (scars; 
fibrosis of the lungs; atrophies following disease of the 
central or peripheral nervous system; healed fractures; 
absent, displaced or resected parts of organs; supernumerary 
parts; congenital malformations or hemorrhoidal tags or tabs, 
etc.) with no evidence of the pertinent antecedent active 
disease or injury during service the conclusion must be that 
they preexisted service.  Similarly, manifestation of lesions 
or symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish pre-service existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  Based on this regulation, the February 
2007 rating decision determined that because the Veteran's 
seizure disorder began just one month after entering service, 
than it was presumed to have existed prior to entering active 
service.  

After a review of the record, the Board finds that the 
evidence does not show that the grant of service connection 
for a seizure disorder was clearly and unmistakable 
erroneous.  

As previously noted the Veteran's entrance examination was 
negative for a seizure disorder, and she denied a history of 
dizziness and fainting.  By regulation, every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  

If the criteria described in 38 C.F.R. § 3.303(c) were met, 
this would, as noted in the regulation, constitute the clear 
and unmistakable proof needed to show that a disease existed 
prior to service.  However, the Board is not satisfied that 
the criteria have been met.  In this case, the most pertinent 
part of the regulation and the portion cited as the basis of 
the severance is the part which states that "manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence thereof."  The problem is that there is no 
medical evidence that would preclude the possibility that a 
seizure disorder could have manifested during the five weeks 
between entrance into service and the first syncopal episode.  
Furthermore, a seizure disorder is not listed in 38 C.F.R. § 
3.303(c) as a disability in which existence prior to service 
can be presumed.  Finally, to the extent that the reference 
in 38 C.F.R. § 3.303(c) to "congenital malformations" or 
"lesions" may be interpreted as referring to the venous 
angioma or low cerebellar tonsils found on the MRI in 
service, the Board notes that the Veteran's neurologist 
specifically dismissed these as the cause of the seizure 
disorder at that time.  Moreover, these abnormalities were 
not shown on the November 2004 VA examination, and the MRI 
conducted at that time was normal.  

Finally, the Board notes that even if it could be determined 
by clear and unmistakable evidence that the Veteran's 
disability existed prior to service, it would still have to 
be shown by clear and unmistakable evidence that this 
disability did not permanently increase in severity in 
service to the extent that there was aggravation, in which 
case service connection would also be warranted.  See 
38 U.S.C.A. §§ 1111, 1137.  The Board further notes that 
service connection for even a congenital disability may be 
awarded if the disability is aggravated during active 
service.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).

Overall, the Board is satisfied that reasonable minds could 
disagree about whether or not the Veteran's seizure disorder 
existed prior to service, especially in the absence of any 
medical opinion or other medical evidence showing that it 
clearly and unmistakably existed prior to service.  
Reasonable minds could also disagree as to whether or not any 
preexisting disability was aggravated during service.  As 
such, the conclusion that a seizure disorder was either 
incurred in or aggravated by active service can not be deemed 
clearly and unmistakably erroneous.  As VA has not met the 
high evidentiary burden of showing clear and unmistakable 
error, the severance of service connection for a seizure 
disorder was improper, and service connection for this 
disorder is restored.  This claim is accordingly granted in 
full. 

	




ORDER

Severance of service connection not being proper, service 
connection for a seizure disorder is restored. 


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


